DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendment filed 02/03/2022 is acknowledged.  Claims 1-20 are pending.  Claims 4-18 are withdrawn as non-elected in the response to election/restriction filed 10/07/2021.  Claims 19 and 20 are new.  

Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims 1-3 (hereinafter “Group I”); and newly submitted claims 19 and 20 (hereinafter “Group II”).  
The Group I claims and Group II claims are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Group I does not require the particulars of the subcombination as claimed because the Group I does not require that the detection surface and the wiping cleaner are connected to ground.  The subcombination has separate utility such as cleaning detection equipment.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element and conduction member in claim 1 and air cleaning unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a detection element is interpreted to include a light detector/receiver, an electromagnetic wave detector/receiver, a digital camera, an image sensor, a photoelectric converter, and equivalents thereof; a conduction member is interpreted to include an electrically conductive object, a semiconductor, a metal object, and equivalents thereof; and an air cleaning unit is interpreted to include a blower and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as presently amended include the newly added feature of the conduction member configured to become conductive with the detection surface, which does not appear to be supported in the specification as filed.  Applicant refers to paragraph [0088] of the specification for support.  However, this paragraph, and those around it, i.e. paragraphs [0087] – [0089], is understood to support a conduction member (ref. 2) configured to become conductive with a core material (ref. 85) of a cleaning member (ref. 5).  Applicant is invited to clarify or elaborate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4537105 (“JP ‘105”, and note attached translation) in view of US 2013/0221200 to Watanabe (“Watanabe”).
Regarding claim 1, JP ‘105 teaches a cleaning apparatus (cleanup apparatus, translation, page 2, paragraph beginning “Another object”) which cleans a detection element having a detection surface (imaging unit, translation, page 2, paragraph beginning “Another object”), the cleaning apparatus comprising: a wiping cleaner (wiper, translation, paragraph bridging pages 7-8) configured to perform wiping cleaning in a state of being in contact with the detection surface.
JP ‘105 does not explicitly teach a conduction member configured to become conductive with the wiping cleaner to be made equal in electric potential to the wiping cleaner, wherein, when the wiping cleaner and the conduction member become conductive with each other, the detection surface and the wiping cleaner become equal in electric potential to each other.  Watanabe teaches an apparatus capable of preventing foreign matter from adhering to an optical member (abstract) including a conduction member (sheet, ref. 420, paragraph [0073], [0079], [0007]) configured to become conductive with a cleaner to be made equal in electric potential to the cleaner, wherein, when the cleaner and the conduction member become conductive with each other, an optical member surface and the cleaner become equal in electric potential to each other (paragraphs {0007], [0011]), which is disclosed as advantageously preventing foreign matter from adhering to the optical member (paragraph [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the JP ‘105 apparatus in view of Watanabe wherein it includes a conduction member configured to become conductive with the wiping cleaner to be made equal in electric potential to the wiping cleaner, wherein, when the wiping cleaner and the conduction member become conductive with each other, the detection surface and the wiping cleaner become equal in electric 
JP ‘105 and Watanabe do not explicitly teach the conduction member being configured to become conductive with the detection surface.  However, JP ‘105 and Watanabe disclose the conduction member being generally conductive (Watanabe, sheet, ref. 420, paragraph [0073], [0079], [0007]), and disclose the detection surface as comprising an imaging sensor (JP ‘105, page 8, paragraph beginning “While the image device”), which is also disclosed as the detection surface in the present invention (specification, para [0031]).  Thus, the JP ‘105/Watanabe apparatus appears to be substantially identical to the presently claimed apparatus, and is presumed to have similar conduction properties.    Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
 
Regarding claim 2, JP ‘105 and Watanabe disclose an apparatus wherein the conduction member is connectable to ground (Watanabe, paragraph [0103]).   
Regarding claim 3, JP ‘105 and Watanabe disclose an air cleaning unit (air blowing means, JP ‘105, translation, page 6, paragraph beginning “The air blowing means”) configured to clean the detection surface with wind pressure of air, wherein the air cleaning unit appears to be fully capable of removing static electricity of the detection surface by blowing ionized air to the detection surface (JP ‘105, page 2, last paragraph).

Response to Arguments
02/03/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually remarks, paragraph bridging pages 7-8), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is JP ‘105, not Watanabe, that discloses a wiping cleaner.
Regarding applicant’s argument that JP ‘105 does not explicitly teach that the wiping cleaner and the detection surface become equal in electric potential to each other (remarks, paragraph bridging pages 7-8), it is noted Watanabe, not JP ‘105 is relied upon for disclosing equalization of electric potential.  Further, since the JP ‘105/Watanabe apparatus appears to be substantially identical to the claimed apparatus, it can be reasonably assumed that it would have similar electric potential properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714